Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or render obvious the overall claimed invention of a medical device apparatus, comprising:  a sheathing add including a plurality of arms extending from an inner catheter to an outer surface of a proximal end of a braided anchor member; wherein in at least one arm of the plurality of arms comprises a metallic core and a flexible polymeric member comprising a proximal region, an enlarged intermediate region and a distal region, and wherein the plurality of arms extends over the outer surface at the proximal end of the braided anchor member and a distalmost end of each of the plurality of arms is disposed entirely within a lumen of the braided anchor member.  The closest prior art of Salahieh US 2005/0137699 A1 requires a plurality of arms that are connected to post within a lumen of a braided member, the plurality of arms do not comprise a flexible polymeric member with an enlarged intermediate region and do not extend over the outer surface of the braided member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                       

/WADE MILES/Primary Examiner, Art Unit 3771